Application for review of sentence imposed by the Superior Court, Judicial District of Middlesex, at Middletown, Docket # CR-98902, CR9-103356, CR9-102122.
Karen Goodrow, Defense Counsel for Petitioner
John T. Redway, Esq., Assistant State's Attorney for the State1
CT Page 744
BY THE DIVISION
Petitioner pled guilty to one count of transport and possession with intent to sell cocaine in violation of General Statutes 21a-277 (a); one count of possession with intent to sell cocaine in violation of General Statutes 21a-277 (a) and three counts of sale of cocaine in violation of General Statutes 21A-277A. Petitioner was given a total effective sentence of twenty-five years, suspended after fifteen years and five years probation.
Counsel for petitioner argued that his sentence was inappropriate due to his long standing drug addiction. She stressed that he had no prior drug trafficking convictions and that the court "sui juris" should have sentenced the petitioner to a drug-treatment program. Any penal sentence was inappropriate. As relief she asked the court to modify the petitioner's sentence and send him to a drug treatment program under the supervision of the Connecticut Drug and Alcohol Commission. (CADAC).
At the time the sentence was imposed the court recognized that the petitioner was drug dependent. No where in the record does it show that either the petitioner or his counsel asked for a drug program, rather petitioner's counsel asked for the court "to consider a sentence in the five year range."
Petitioner pled to five serious drug felonies he committed while drug dependent. At sentencing, the court recognized that the petitioner's own actions and decisions led him up the ladder of escalation from drug dependency to the sales of cocaine for which he pled guilty. The sentencing court also recognized that the petitioner's charges were amended by the state to the drug dependency statutes that carried no mandatory minimum sentence.
Counsel suggests that the only consideration the sentencing court should have undertaken was a drug program for a drug offense. While recognizing that the petitioner was drug dependent it was certainly appropriate for the court to consider all other factors including the impact of drug trafficking of cocaine upon the community.
The Division does not find the sentence inappropriate. It is affirmed.
Purtill, J., Klaczak, J. and Norko, J., participated in the decision. CT Page 745